      Case 4:20-cr-00523 Document 1 Filed on 10/21/20 in TXSD Page 1 of 1

                                                                             United States Courts
                           UNITED STATES DISTRICT COURT                    Southern District of Texas
                            SOUTHERN DISTRICT OF TEXAS                              FILED
                                 HOUSTON DIVISION                              October 21, 2020
                                                                                         
UNITED STATES OF AMERICA                     '                           David J. Bradley, Clerk of Court
                                             '
       v.                                    '
                                             '       CRIMINAL NO.          4:20cr523
AARON JAQUEL SCOTT,                          '
    Defendant.                               '

                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                         COUNT ONE

       On or about June 1, 2020, in the Houston Division of the Southern District of Texas, the

defendant,

                                   AARON JAQUEL SCOTT,

did knowingly and willfully transmit in interstate and foreign commerce Twitter posts containing

threats to injure the person of another, to wit: AARON JAQUEL SCOTT posted tweets threatening

to kill President Donald J. Trump, in violation of 18 U.S.C. § 875(c).



                                                     A TRUE BILL:


                                                         Original Signatue on File
                                                     ___________________________________
                                                     FOREPERSON OF THE GRAND JURY


   RYAN K. PATRICK
   UNITED STATES ATTORNEY




   BY:
         Heather Winter
         Assistant United States Attorney

                                                 1
